DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, & 13-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a material-conveying member at least partially disposed within the channel structure, wherein the material-conveying member is mounted to prevent rotation relative to the channel structure” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-5, 16-20 are allowable based upon their dependency thereof claim 1.
With regards to claim 6
The prior art does not disclose or suggest the claimed “the valve structure is configured to be translatable within an opening of the printing material container, and the material-conveying member comprises a structure to prevent rotation relative to the opening of the printing material container” in combination with the remaining claimed elements as set forth in claim 6.
With regards to claims 7 & 21 are allowable based upon their dependency thereof claim 6.

With regards to Method claim 8
The prior art does not disclose or suggest the Method claimed “rotating the storage container comprises rotating the storage container at a rate sufficiently high to cause the printing material to preferentially occupy an external region of the channel structure” in combination with the remaining claimed elements as set forth in claim 8.
With regards to Method claims 9-11, 14, 15, & 21 are allowable based upon their dependency thereof claim 8.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang PG. Pub. No.: US 2019/0129330 A1 discloses a toner cartridge and a delivery nozzle receiving device, the latter includes a fixture bracket, a closer, and an elastic element. A guiding slot is formed in the fixture bracket along a length direction of the fixture bracket, and one end of the guiding slot is provided with a delivery nozzle receiving opening. The closer is mounted inside the fixture bracket and can move along the guiding slot between a closed location and an opened location. The elastic element is sleeved outside the fixture bracket and pushes the closer towards the closed location, a first end of the elastic element is limited on an end of the fixture bracket close to the delivery nozzle receiving opening, and a second end of the elastic element is connected to an end of the closer away from the delivery nozzle receiving opening, however is silent on a material-conveying member at least partially disposed within the channel structure, wherein the material-conveying member is mounted to prevent rotation relative to the channel structure or the valve structure is configured to be translatable within an opening of the printing material container, and the material-conveying member comprises a structure to prevent rotation relative to the opening of the printing material container or the method of rotating the storage container comprises rotating the storage container at a rate sufficiently high to cause the printing material to preferentially occupy an external region of the channel structure.

Komatsu et al. PG. Pub. No.: US 2013/0330105 A1 discloses a powder container includes a rotatable powder chamber for containing powder used for forming images, having an opening on a first side in an axial direction of the powder container, a conveyor to transport powder contained in the powder chamber to the first side from a second side in the axial direction, a protrusion radially projecting from an outer circumferential surface of the powder chamber, disposed in a circumferential area of the powder chamber, and a facing member disposed facing the outer circumferential surface of the powder chamber. The protrusion contacts the facing member as the powder chamber rotates, however is silent on a material-conveying member at least partially disposed within the channel structure, wherein the material-conveying member is mounted to prevent rotation relative to the channel structure or the valve structure is configured to be translatable within an opening of the printing material container, and the material-conveying member comprises a structure to prevent rotation relative to the opening of the printing material container or the method of rotating the storage container comprises rotating the storage container at a rate sufficiently high to cause the printing material to preferentially occupy an external region of the channel structure.

Meetze, JR. et al. PG. Pub. No.: US 2003/0116923 A1 discloses the packaging and subsequent removal of dry marking materials that tend to clump or bridge when shipped or stored in containers. Human operators are presently instructed to agitate such containers before installation into a marking engine but such agitation is unreliable. The present invention involves placement of agitation vanes on a displaceable inner seal within the cartridge such that such vanes will break apart clumps and bridges of the marking material during installation of the container upon the marking engine, however is silent on a material-conveying member at least partially disposed within the channel structure, wherein the material-conveying member is mounted to prevent rotation relative to the channel structure or the valve structure is configured to be translatable within an opening of the printing material container, and the material-conveying member comprises a structure to prevent rotation relative to the opening of the printing material container or the method of rotating the storage container comprises rotating the storage container at a rate sufficiently high to cause the printing material to preferentially occupy an external region of the channel structure.

Meetze, Jr. US PATENT No.: US 5,495,323 discloses a device is provided for storing a supply of particles for use in a developer unit of an electrophotographic printing machine. The device comprises an open ended container defining a chamber in communication with the open end thereof. The particles are stored in the chamber of the container. The device further comprises a puncturable seal attached to the open end of the container for sealing the chamber. The container is installable into the developer unit without removal of the seal, however is silent on a material-conveying member at least partially disposed within the channel structure, wherein the material-conveying member is mounted to prevent rotation relative to the channel structure or the valve structure is configured to be translatable within an opening of the printing material container, and the material-conveying member comprises a structure to prevent rotation relative to the opening of the printing material container or the method of rotating the storage container comprises rotating the storage container at a rate sufficiently high to cause the printing material to preferentially occupy an external region of the channel structure.

Wegman PG. Pub. No.: US 2014/0270856 A1 discloses a rotatable vessel configured to contain a toner to be rotated by way of a drive train. The rotatable vessel includes a body section having a substantially round cross-section, a first end at one axial end of the body section, a second end axially distal the first end, and helical features on an internal surface of the body section configured to transport at least a portion of the toner in an axial direction between the first end and the second end as the rotatable vessel is rotated. The approach also involves causing the drive train to impart a periodic pulse to the rotatable vessel. The periodic pulse causes at least a portion of the toner contained by the rotatable vessel to be agitated, however is silent on a material-conveying member at least partially disposed within the channel structure, wherein the material-conveying member is mounted to prevent rotation relative to the channel structure or the valve structure is configured to be translatable within an opening of the printing material container, and the material-conveying member comprises a structure to prevent rotation relative to the opening of the printing material container or the method of rotating the storage container comprises rotating the storage container at a rate sufficiently high to cause the printing material to preferentially occupy an external region of the channel structure.

Jimba et al. PG. Pub. No.: US 2016/0004186 A1 discloses a developer supply container includes a developer accommodating portion 2a for accommodating toner, a developer supply opening 5b for discharging the toner accommodated in the developer accommodating portion 2a from the developer supply container 1, a feeding portion 2b for feeding the toner in the developer accommodating portion 2a toward the developer supply opening 5b, a rotatable drive receiving portion 7a for receiving a rotational force for rotating the feeding portion 2b, and a holding projection 4h held by a holding mechanism 304 provided in the developer supply container 1 to determine a position of the developer supply container 1, wherein the developer supply opening 5b is disposed between the drive receiving portion 7a and the holding projection 4h. By this, a stability of connection between the discharge opening of the developer supply container and the receiving port of the image forming apparatus side is improved, however is silent on a material-conveying member at least partially disposed within the channel structure, wherein the material-conveying member is mounted to prevent rotation relative to the channel structure or the valve structure is configured to be translatable within an opening of the printing material container, and the material-conveying member comprises a structure to prevent rotation relative to the opening of the printing material container or the method of rotating the storage container comprises rotating the storage container at a rate sufficiently high to cause the printing material to preferentially occupy an external region of the channel structure.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852